DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4, 6–18, and 21 is/are pending.
Claim(s) 5, 19, and 20 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 14 December 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 103
Claim(s) 1–4, 6, 7, 9–18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatazawa et al. (US 7,776,465 B1, hereinafter Hatazawa) in view of Kako et al. (US 2013/0130079 A1, hereinafter Kako).
Regarding claims 1, 4–6, 10, and 21, Hatazawa discloses a method of producing a lithium-ion cell (FIG. 1, C2/L42–56) comprising:
constructing a cell (2) defining a cavity housing an electrode assembly (1) including a cathode, an anode, a separator, and an electrolyte (C2/L42–56);
placing a solid adsorbent (5) in the cavity adjacent the electrode assembly (1, C2/L57–C3/L5); and
sealing the cavity with the solid adsorbent (5) therein to form a sealed cavity such that post-formation gas is adsorbed by the solid adsorbent (5) in the sealed cavity (2, C2/L57–C3/L5).
Hatazawa does not explicitly disclose:
forming the cell to generate formation gas in the sealed cavity; and
unsealing the sealed cavity to release the formation gas from the sealed cavity to form an open cavity;
resealing the open cavity to form a resealed cavity;
wherein the releasing includes removing a portion of the cell such that the cavity has an opening;
wherein the releasing includes removing a plug to open a fill hole, and
the sealing includes inserting the plug to seal the fill hole;
wherein the cell is a prismatic cell having a metal can body; and
wherein the post-formation gas is formed in the resealed cavity during cell operation.
Kako discloses a method of producing a lithium-ion cell (RB) comprising forming a cell (BC, [0114]) to generate formation gas in a sealed cavity (FIG. 4, [0125]); unsealing the sealed cavity to release the formation gas from the sealed cavity to form an open cavity (FIG. 7, [0130]); resealing the open cavity to form a resealed cavity (FIG. 7, [0140]); wherein the releasing includes removing a portion (14) of the cell (RB) such that the cavity has an opening (AP, [0130]); wherein the releasing includes removing a plug (14) to open a fill hole (13, [0126]), and the sealing includes inserting the plug (14) to seal the fill hole (13, [0140]); and wherein the cell (BC) is a prismatic cell having a metal can body (1, [0104]); wherein the post-formation gas is formed in the resealed cavity during cell operation (see safety valve, [0112]) to suppress battery swelling (see suppressed, [0025]). Hatazawa and Kako are analogous art because they are directed to lithium-ion cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium-ion cell with the formation gas-releasing step of Kako in order to suppress battery swelling.
Modified Hatazawa does not explicitly disclose:
placing a solid adsorbent in the open cavity adjacent the electrode assembly after the unsealing.
Although modified Hatazawa does not explicitly disclose placing the solid adsorbent after the unsealing, there are only two possible options for placing the solid adsorbent in the cavity. The two options are (1) prior to unsealing and releasing the formation gas and (2) subsequent to unsealing and releasing the formation gas. Hatazawa discloses the amount of solid adsorbent needed is dependent on the amount of gas need to be adsorbed (C3/L31–67). 
Regarding claim 2, modified Hatazawa discloses all claim limitations set forth above and further discloses a method of producing a lithium-ion cell:
wherein the solid adsorbent (5) is a molecular sieve, zeolite, metal-organic framework, or covalent organic framework (C3/L6–11).
Regarding claim 3, modified Hatazawa discloses all claim limitations set forth above and further discloses a method of producing a lithium-ion cell:
wherein the solid adsorbent is a 5A molecular sieve (C3/L60–67).
Regarding claim 7, modified Hatazawa discloses all claim limitations set forth above and further discloses a method of producing a lithium-ion cell:
wherein the post-formation gas is hydrogen, methane, ethane, ethene, propene, carbon monoxide, carbon dioxide, or mixtures thereof (C3/L31–44).
Regarding claim 9, modified Hatazawa discloses all claim limitations set forth above and further discloses a method of producing a lithium-ion cell:
wherein the cell (2) is a pouch cell formed of metallized plastic (C7/L1–14).
Regarding claim 11–15, Hatazawa discloses all claim limitations set forth above and further discloses a method:
constructing a cell (2) defining a cavity housing an electrode assembly (1, C2/L42–56);
placing a solid adsorbent (5) in the cavity through an opening (FIG. 1, C2/L57–C3/L5); and
sealing the opening with the solid adsorbent (5) in the cavity such that post-formation gas is adsorbed by the solid adsorbent (5) in the cavity during use and storage (C2/L57–C3/L5);
wherein the cavity is defined by a first portion of the cell (2) housing the electrode assembly (1) and a second portion of the cell (2) adjacent the electrode assembly (1, C2/L2–56).
Hatazawa does not explicitly disclose:
sealing the cavity to form a sealed cavity;
forming the cell to generate formation gas in the cavity;
producing an opening to the sealed cavity to form an open cavity and release the formation gas from the open cavity;
wherein the producing includes removing the second portion to form the opening to the cavity;
wherein the opening is a fill hole in the cell;
wherein the producing includes removing a plug to open the fill hole, and
the sealing includes inserting the plug to close the fill hole.
Kako discloses a method of producing a lithium-ion cell (RB) comprising sealing the cavity to form a sealed cavity (FIG. 7, [0114]); forming a cell (BC) to generate formation gas in a cavity (FIG. 4, [0125]); and producing an opening (AP) to release the formation gas from the sealed cavity (FIG. 7, [0130]); wherein the producing includes removing a second portion (14) of the cell (RB) to form the opening (AP) to the cavity (FIG. 7, [0130]); wherein the opening (AP) is a fill hole (13) in the cell (BC, [0140]); wherein the producing includes removing a plug (14) to open a fill hole (13, [0126]), and the sealing includes inserting the plug (14) to seal the fill 
Modified Hatazawa does not explicitly disclose:
placing the solid adsorbent in the open cavity after the formation gas is released.
Although modified Hatazawa does not explicitly disclose placing the solid adsorbent after the formation gas is released, there are only two possible options for placing the solid adsorbent in the cavity. The two options are (1) prior to releasing the formation gas and (2) subsequent to releasing the formation gas. Hatazawa discloses the amount of solid adsorbent needed is dependent on the amount of gas need to be adsorbed (C3/L31–67). Therefore, one skilled in the art would have been motivated to place the solid adsorbent subsequent to the releasing in order to reduce the amount of solid adsorbent needed. 
Regarding claim 16, modified Hatazawa discloses all claim limitations set forth above and further discloses a method:
wherein the post-formation gas is hydrogen, methane, ethane, ethene, propene, carbon monoxide, carbon dioxide, or mixtures thereof (C3/L31–44).
Regarding claim 17, modified Hatazawa discloses all claim limitations set forth above and further discloses a method:
wherein the solid adsorbent is a molecular sieve, zeolite, metal-organic framework, or covalent organic framework (C3/L6–11).
Regarding claim 18
wherein the solid adsorbent is a 5 Å molecular sieve (C3/L60–67).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatazawa (US 7,776,465 B1) in view of Kako (US 2013/0130079 A1) as applied to claim(s) 1 above, and further in view of Hwang et al. (US 2016/0181599 A1, hereinafter Hwang).
Regarding claim 8, modified Hatazawa discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte includes lithium hexafluorophosphate (see LiPF6, C8/L20–22).
Hatazawa does not explicitly disclose:
wherein the cathode includes LiNi0.8Mn0.1Co0.1O2,
the anode includes natural graphite, and
the electrolyte includes a mixture of ethylene carbonate, ethyl methyl carbonate and dimethyl carbonate.
Hwang discloses a lithium-ion cell comprising a cathode includes LiNi0.8Mn0.1Co0.1O2 (see cathode, [0075]), an anode including natural graphite (see anode, [0078]), and an electrolyte including a mixture of ethylene carbonate, ethyl methyl carbonate and dimethyl carbonate (see electrolyte, [0081]) to improve the lifespan and high temperature storage properties of the lithium-ion cell (see batteries, [0102]). Hatazawa and Hwang are analogous art because they are directed to lithium-ion cells. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium-ion cell of modified Hatazawa with the cathode, anode, and solvent mixture of Hwang in order to improve the lifespan and high temperature storage properties of the lithium-ion cell.

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Applicants argue nothing in Hatazawa discusses the releasing of formation gas, or the resealing of the cavity (P8/¶4). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Kako does not discuss the releasing of formation gas, or the resealing of the cavity (P8/¶4). Kako discloses the releasing of formation gas (FIG. 7, [0130]) and the resealing of the cavity (FIG. 7, [0140]). Therefore, Kako discusses the releasing of formation gas, and the resealing of the cavity.
Applicants argue neither of the teachings of Hatazawa or Kako are directed to removing formation gas in the cell, nor does either reference consider resealing the cavity after removal of the formation gas (P8/¶5). Kako is directed to removing formation gas (FIG. 4, [0125]) in the cell (BC, [0132]) and resealing the cavity after removal of the formation gas (FIG. 7, [0140]). Therefore, the teachings of Hatazawa or Kako are directed to removing formation gas in the cell and resealing the cavity after removal of the formation gas.
Applicants argue there is no discussion in Kako about releasing formation gas from a sealed cavity (P9/¶1). Kako discloses releasing formation gas from a sealed cavity as detailed above.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hatazawa discloses sealing a cavity with adsorbent therein (C2/L57–C3/L5); and Kako discloses resealing the cavity (FIG. 7, [0140]) after removing formation gas from an unsealed cavity (FIG. 7, [0132]). Therefore, the combination suggests resealing the cavity with adsorbent therein.
Applicants argue there is no discussion in Kako about absorbing post-formation gas via an adsorbent (P9/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The instant application describes post-formation gas as being formed during use and storage of the cell (e.g., [0020]). Hatazawa discloses absorbing gas formed during use and storage of the cell via an adsorbent (e.g., C11/L47–55). Therefore, the combination suggest absorbing post-formation gas via an adsorbent.
Applicants argue Kako releases post-formation gas from an unsealed cavity (P9/¶1). The instant application describes formation gas as being formed during initial cycling (e.g., [0022]). Kako discloses releasing gas formed during initial charging (e.g., [0125], [0126], [0130]). Therefore, Kako releases formation gas from an unsealed cavity.
Applicants argue Hatazawa seals the absorbable material in the cavity without any discussion of opening to release the formation gas or resealing the cavity (P9/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue the plug of Kako renders the cavity of Kako unsealed as it operates as a pressure release valve as the cell is operated to release formation gas (P9/¶2). Kako discloses the plug seals the cavity (e.g., [0027], [0036], [0070], [0114]). Therefore, the plug of Kako renders the cavity sealed prior to releasing formation gas.
Applicants argue Kako does not disclose, teach, or suggest forming and releasing formation gas, and resealing the cell with solid adsorbent (P9/¶2). Hatazawa discloses sealing a cavity with adsorbent therein (C2/L57–C3/L5); and Kako discloses resealing the cavity (FIG. 7, [0140]) after removing formation gas from an unsealed cavity (FIG. 7, [0132]). Therefore, the combination suggests forming and releasing formation gas, and resealing the cell with solid adsorbent.
Applicants argue neither reference contemplates the formation gas and sealing/resealing of the cell (P9/¶2). The instant application describes formation gas as being formed during initial cycling (e.g., [0022]). Kako discloses releasing gas formed during initial charging (e.g., [0125], [0126], [0130]). Kako discloses sealing the cell (FIG. 4, [0114]), unsealing the cell (FIG. 7, [0132]), releasing of formation gas (FIG. 7, [0130]) and resealing of the cavity (FIG. 7, [0140]). Therefore, Kako contemplates the formation gas and sealing/resealing of the cell.
Applicants argue lifting a plug for releasing gas that would render the cavity unsealed would not teach the claimed limitations (P9/¶3). Claim 1 recites inter alia "unsealing the sealed cavity to release the formation gas from the sealed cavity to form an open cavity." The step of lifting a plug for releasing gas to render the cavity unsealed corresponds to the claimed step of "unsealing the sealed cavity to release the formation gas from the sealed cavity to form an open 
Applicants Hatazawa modified by Kako would then include a lifting plug or unsealed opening such that gas would not necessarily be absorbed by the absorbent but could instead escape through the plug (P9/¶3). Kako does not disclose that gas during normal operation is released by lifting a plug. The opening in which the plug is present is sealed by welding following the gas-releasing step (e.g., [0140], [0148]). The post-formation gas may be released by the safety valve (e.g., [0112], [0134], [0148]). Therefore, Hatazawa modified by Kako would not include a lifting plug nor an unsealed opening such that gas would be absorbed by the adsorbent and could not escape by lifting the plug.
Applicants argue the claims are not obviated by the combination of Hatazawa and Kako since the cavity is not resealed as the cavity of Kako (P9/¶3). This argument is unclear. Applicants have argued that Kako does not reseal the cavity (e.g., P8/¶¶4, 5, P9/¶2). The combination of Hatazawa and Kako suggest a cavity that is resealed as detailed above. Therefore, the claims are obviated by the combination of Hatazawa and Kako since the cavity is resealed as the cavity of Kako.
Applicants argue post-formation gas would not be trapped in the cell of Kako or the cell of Hatazawa modified by Kako because the plug lifts to release gas upon a pressure increase (P9/¶4). Kako does not disclose that gas during normal operation is released by lifting a plug. The opening in which the plug is present is sealed by welding following the gas-releasing step (e.g., [0140], [0148]). The post-formation gas may be released by the safety valve (e.g., [0112], [0134], [0148]). Therefore, post-formation gas would be trapped in the cell of Kako and the cell 
Applicants argue a person of ordinary skill in the art would not combine these references or modify Hatazawa as described in the Office Action because the pressure release function of Kako teaches away from the adsorbent of Hatazawa (P9/¶5). Kako does not disclose that a gas adsorbent could not be used in conjunction with the gas-releasing step. Hatazawa also does not disclose that a gas-releasing step could not be used in conjunction with the gas adsorbent. As detailed above, the pressure release function of the plug is not used to release post-formation gas. The safety valve is used to release the post-formation gas. A person of ordinary skill in the art would understand that a gas adsorbent could be used with a safety valve and/or a pressure release function. See Ishida (US 2003/0049519 A1), Woo (US 2013/0236749 A1), Hiroki (US 2014/0186663 A1), Mitsuhashi (US 2017/0005368 A1), Shibata (US 2013/0171483 A1), and Sasayama (US 6,461,757 B1). Therefore, a person of ordinary skill in the art would combine these references or modify Hatazawa as described in the Office Action because the pressure release function of Kako does not teach away from the adsorbent of Hatazawa.
Applicants argue the plug 14 of Kako releases gases whenever the pressure within the cell is greater than the pressure outside the cell (P11/¶1). The opening in which the plug is present is sealed by welding following the gas-releasing step (e.g., [0140], [0148]). The post-formation gas may be released by the safety valve (e.g., [0112], [0134], [0148]). The plug of Kako does not release gas after the gas-releasing step. Therefore, the plug 14 of Kako does not release gases whenever the pressure within the cell is greater than the pressure outside the cell.
Applicants argue the pressure release function of Kako teaches away from inclusion of an absorbable component since the pressure release valve relieves the swelling and teaches away 
Applicants argue claims 2–7 and 9–17 are allowable at least by virtue of their dependence on claims 1 or 11 (P11/¶4). Claims 1 and 11 are not allowable as detailed above.
Applicants argue claims 2–7 and 9–17 are allowable for their own separate and independent limitations (P11/¶4). The limitations of claims 2–7 and 9–17 are disclosed by the cited references as detailed above.
Applicants argue the lifting of the plug 14 is not removing a portion of the cell (P11/¶6). The instant application discloses the removable portion of the cell may be a plug (e.g., [0026]). Kako discloses a plug is separated for the cell (FIG. 7, [0131]). Therefore, the lifting of the plug is removing a portion of the cell.
Applicants argue claim 8 is allowable at least by virtue of its dependence on claim 1 (P11/¶8). Claim 1 is not allowable as detailed above.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishida (US 2003/0049519 A1) discloses a cell comprising a pressure release valve (208) and a gas adsorbent (209, [0073]).
Woo (US 2013/0236749 A1) discloses a cell (100) comprising a pressure release valve (19, [0041]) and a gas adsorbent (110, [0042]).
Hiroki (US 2014/0186663 A1) discloses a cell (100) comprising a pressure release valve (128, [0086]) and a gas adsorbent (111, [0087]).
Mitsuhashi (US 2017/0005368 A1) discloses a cell (10) comprising a pressure release valve (40, [0075]) and a gas adsorbent (FIG. 2, [0085]).
Shibata (US 2013/0171483 A1) discloses a cell (21) comprising a pressure release valve (4, [0040]) and a gas adsorbent (13, [0047]).
Sasayama (US 6,461,757 B1) discloses a cell comprising a pressure release valve (C21/L36–C22/L16) and a gas adsorbent (C21/L10–14).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725